Case 18-51297 Doc 42 Filed 02/12/19 Entered 02/12/19 14:44:16 Page 1 of 1

B 2100A (Form 2100A) (12/15)

UNITED STATES BANKRUPTCY COURT

District of Connecticut

ln re Brian P. Car|in , Case No. 18-51297

 

TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under ll U.S.C. § llll(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

U.S. Bank Trust Nationa| Association as Trustee of Seterus |nc
Cha|et Series ||| Trust

 

 

Name of Transferee Name of Transferor
Name and Address Where notices to transferee Court Claim # (if known): 3-1
should be sent: Amount of Claim: $284,196-00
C/O SN Se"ViCinQ Corporati°n Date Claim Filed: 01/15/219

323 Fifth Street
Eureka, CA 95501

Phone; 800-603-0836 Phone:
Last Four Digits Of ACC'f #1 M Last Four Digits of Acct. #: 8530

 

 

Name and Address where transferee payments
should be sent (if different from above):

Phone:
Last Four Digits of Acct #:

 

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By; /S/ D- Anfhony SOftile Date; 02/12/2019
Transferee/Transferee’s Agent

 

 

Penaltyfor making a false statement Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.

